DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-16, 20 and 21 submitted 12/21/20 have been entered and are allowed.
REASONS FOR ALLOWANCE
	The primary reason for the allowance of claim 1 is the inclusion of two longitudinal carriers pivotally connected to the plurality of screen members, wherein, in a first operating position, the two longitudinal carriers extend vertically and the plurality of screen members extends horizontally, and wherein, in a second operating position, the two longitudinal carriers are inclined at an angle to vertical and the plurality of screen members extends horizontally, offset from one another horizontally, wherein the plurality of screen members, in the first operating position, have a first vertical overlap and the plurality of screen members, in the second operating position, have a second vertical overlap, wherein viewed from a horizontal direction an amount of a respective screen member forming the second vertical overlap is larger than the first vertical overlap.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
The primary reason for the allowance of claim 20 is the inclusion of two longitudinal carriers pivotally connected to the plurality of screen members, wherein, in a first operating position, the two longitudinal carriers extend vertically and the plurality of 
The primary reason for the allowance of claim 21 is the inclusion of two longitudinal carriers pivotally connected to the plurality of screen members, wherein, in a first operating position, the two longitudinal carriers extend vertically and the plurality of screen members extends horizontally, and wherein, in a second operating position, the two longitudinal carriers are inclined at an angle from vertical and the plurality of screen members extends horizontally, offset from one another horizontally,  wherein the plurality of screen members, in the first operating position, have a first vertical overlap and the plurality of screen members, in the second operating position, have a second vertical overlap, wherein viewed from a horizontal direction the second vertical overlap is larger than the first vertical overlap; and wherein the screen members have rectangular screens, wherein main planes of the screen are vertical in the first operating position.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P CAHN/Primary Examiner, Art Unit 3634